Citation Nr: 0211203	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis externa.

(The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for 
otitis externa will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to March 
1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disability and denied reopening of 
the appellant's claim of entitlement to service connection 
for otitis externa.  This case also comes before the Board on 
appeal from an April 2001 decision of the RO, which denied 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.

The Board is undertaking additional development on the 
appellant's claims of entitlement to service connection for a 
left knee disability and entitlement to service connection 
for otitis externa, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3, 
099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After providing the notice and reviewing any 
response to the notice from the appellant or his 
representative, the Board will prepare a separate decision 
addressing these issues.

This case was before the Board previously in May 2002 when it 
was remanded to provide the appellant an opportunity to 
testify regarding his appeal at a hearing.  The appellant was 
offered an opportunity to schedule a hearing but did not 
respond.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
the agency of original jurisdiction.

2.  The evidence shows that the appellant was exposed to 
acoustic trauma in service.

3.  The appellant has a current bilateral hearing loss 
disability, which has been related by an audiologist to his 
exposure to acoustic trauma in service.

4.  The appellant has tinnitus, which has been related by an 
audiologist to exposure to acoustic trauma in service.

5.  In a February 1950 rating decision, the appellant's claim 
of entitlement to service connection of otitis externa was 
denied; despite appropriate notification, the appellant did 
not perfect an appeal.

6.  Evidence associated with the record since the February 
1950 rating decision is so significant that it must be 
considered along with all the evidence of record in order to 
fairly decide the merits of the claim of entitlement to 
service connection for otitis externa.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2001).

3.  The February 1950 rating decision denying the appellant's 
claim of entitlement to service connection for otitis externa 
is final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 
2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

4.  Evidence received since the February 1950 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for otitis externa is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service records indicate that his military 
service included assignment to the USS LEEDSTOWN, an attack 
transport ship, from July 1943 to February 1946.  The 
appellant participated in the Philippine Liberation Campaign, 
and the Asiatic-Pacific Campaign.  The appellant's awards 
included a Presidential Unit Citation.  In May 1945 the 
appellant was treated for severe bilateral ear pain.  He was 
diagnosed with otitis externa.  At his March 1948 separation 
examination, the appellant's hearing acuity was measured as 
40/40 for a watch test bilaterally, 20/20 for a coin click 
test bilaterally, 15/15 for whispered voice testing 
bilaterally, and 15/15 for spoken voice testing bilaterally.  
His hearing was also measured as 15/15 for spoken voice 
testing binaurally.  No diseases or defects of the ears were 
noted.

At a February 1950 VA oto-rhino-laryngological examination, 
the appellant's ear canals were normal (free and clear), his 
tympanums were normal and without discharge.  His hearing 
acuity was 20/20 bilaterally on spoken voice testing and 
15/15 bilaterally on whispered voice testing.

Records from C. L., M.D., show treatment of the appellant 
from November 1993 to October 1999.  In July 1993 the 
appellant complained of ear pain.  There was no evidence of 
infection.  The appellant's tympanic membranes were non-
bulging, and there were no perforations.  Bilateral tinnitus 
was noted.  In April 1996 the appellant was treated for 
impacted cerumen in his ears without evidence of infection.

VA medical records show treatment of the appellant from March 
1994 to July 2001.  On audiological evaluation in March 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
50
50
65
80
105
LEFT
45
35
60
85
105

At a March 2000 audiologic consultation, the appellant 
complained of difficulty hearing and understanding words, 
worse in his right ear than in his left ear, which had been 
gradually over several years since his military service but 
worse in the previous year.  There was no pain or discharge.  
The appellant also complained of constant tinnitus worse in 
the right ear than in the left ear.  He reported itching and 
occasional discharge for which he received medication.  He 
reported a history of noise exposure in service.  His canals 
were clear, and his tympanic membranes were within normal 
limits.  The diagnoses were moderately severe to profound 
sensorineural hearing loss in the right ear and mild to 
moderately severe to profound sensorineural hearing loss in 
the left ear.  The examiner noted that the results of the 
audiogram were consistent with aging and noise-induced 
cochlear pathology.  In December 2000 the VA audiologist who 
had examined the appellant in March 2000 opined that the 
results reflected bilateral nosocusis secondary to the 
appellant's history of noise exposure and that the hearing 
loss and tinnitus were more likely than not a result of the 
noise exposure in service.  In January 2001 the appellant was 
given a prescription for medication because he occasionally 
developed external otitis due to wearing hearing aids.

In a January 2001 statement, the appellant reported that he 
served in the military during World War II and participated 
in multiple amphibious invasions.  He explained that, during 
the course of combat, he was exposed to a significant amount 
of noise from explosions as well as small arms fire.


Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
see also 66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) 
(VA regulations implementing the VCAA).  The appellant's 
service medical records, private medical records, and VA 
medical records have been obtained.  Sufficient evidence is 
of record for the Board to decide the appellant's claims.  No 
further assistance is necessary to substantiate the 
appellant's claims.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


1.  Hearing loss and tinnitus

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The appellant's hearing loss meets the regulatory 
requirements to be considered a disability for each ear.  The 
appellant has presented his lay evidence of exposure to noise 
in service, and he is competent to report such exposure.  
Although the record is ambiguous as to whether the appellant 
was exposed to acoustic trauma during service, without 
deciding that the appellant was engaged in combat with the 
enemy, his reports of noise exposure are nevertheless 
consistent with his service records.  See 38 C.F.R. 
§ 3.304(d) (2001).

Further, in this case, the medical evidence supports the 
appellant's contention that his bilateral hearing loss and 
tinnitus are related to service.  The appellant's separation 
examination and a VA examination soon after service show 
normal hearing; however, audiometric testing was not 
conducted during those examinations.  Audiometric testing of 
the appellant in 1993 and 2000 showed hearing loss 
bilaterally and tinnitus.  In March 2000 a VA audiologist 
related the appellant's current hearing loss disability and 
tinnitus to noise exposure.  In December 2000 the audiologist 
opined specifically that it was more likely than not that the 
appellant's bilateral hearing loss and tinnitus were due to 
exposure to noise during his military service.  In the April 
2001 rating decision, the RO quoted from two medical 
treatises to attempt to rebut the opinion of the VA 
audiologist that the appellant's hearing loss is due to his 
noise exposure in service.  However, because this evidence is 
overly general and inclusive, any such extrapolation to the 
appellant's case is speculative.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  Acceptance of this evidence as 
sufficient to reject the plausibility of causality would be 
predicated on simply the instinctive inference of a lay 
person.  See id.

Under these circumstances, the evidence is at least in 
equipoise as to whether the appellant is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, the Board resolves any doubt in favor of the 
appellant and finds that his current bilateral hearing loss 
disability and his tinnitus are the result of his in-service 
noise exposure.  Bilateral hearing loss disability and 
tinnitus were incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).


2.  Otitis externa

In a February 1950 rating decision, the Providence, Rhode 
Island, VARO denied the appellant's claim of entitlement to 
service connection for otitis externa.  Notice of this 
decision was provided by letter, dated February 28, 1950.  
The appellant did not appeal that decision.  Decisions by the 
RO are final unless appealed to the Board.  38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008; see also 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001).  The appellant now seeks to reopen his claim 
of entitlement to service connection for otitis externa.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the February 1950 
final decision.  The evidence received after February 1950 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

Evidence submitted since the RO's February 1950 denial of the 
appellant's claim consists of:  (1) private medical records 
from A. H., M.D.; (2) private medical records from C. L., 
M.D.; (3) private medical records from M. F., D.P.M.; (4) VA 
medical records; and (5) the appellant's pleadings and 
statements in support of his claim.

The Board has reviewed all of the additional evidence 
received herein since the February 1950 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
otitis externa, and, therefore, the claim is reopened.  The 
March 2000 VA audiologic consultation report shows that the 
appellant was periodically treated for symptoms of discharge 
from his ears and itching, and the January 2001 VA outpatient 
treatment note shows that the appellant was prescribed 
medication for otitis externa.

The consultation and treatment reports are clearly "new" 
evidence, because they were not before the RO at the time of 
its February 1950 decision.  The Board also finds them to be 
material because they relate to a specific element of the 
appellant's claim that was essential to the February 1950 
decision.  The appellant's claim of entitlement to service 
connection was denied in February 1950 because there was no 
evidence that he had a current diagnosis of otitis externa.  
The new evidence shows recent treatment of the appellant for 
otitis externa, thus demonstrating that he has currently 
otitis externa.  The new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, without considering whether the 
evidence will change the outcome of the claim and presuming 
its credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for otitis externa has been submitted.  Thus, the 
Board reopens the claim for service connection for otitis 
externa and, as noted in the introduction, will undertake 
additional development on the issue of entitlement to service 
connection for otitis externa, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
otitis externa is reopened, and, to this extent, the appeal 
is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


